           Case 1:19-cv-01471-NONE-JLT Document 66 Filed 01/07/21 Page 1 of 2


      Hank Bates (SBN 167688)                            James L. Kauffman (Pro Hac Vice)
 1    hbates@cbplaw.com                                  jkauffman@baileyglasser.com
      Randall K. Pulliam (Pro Hac Vice)                  BAILEY & GLASSER, LLP
 2    rpulliam@cbplaw.com                                1055 Thomas Jefferson Street, Suite 540
      Lee Lowther (Pro Hac Vice)                         Washington, DC 20007
 3    llowther@cbplaw.com                                Tel. (202) 463-2101
      CARNEY BATES & PULLIAM, PLLC
 4    519 W. 7th Street                                  Elizabeth Ryan (Pro Hac Vice)
      Little Rock, AR 72201                              eryan@baileyglasser.com
 5    Tel. 501-312-8500                                  BAILEY & GLASSER, LLP
      Fax 501-312-8505                                   99 High Street, Suite 304
 6                                                       Boston, MA 02110
      Robert G. Kuhs                                     Tel. (617) 439-6730
 7    (SBN 160291)
      rgkuhs@kuhsparkerlaw.com
 8    KUHS & PARKER
      1200 Truxtun Avenue, Suite 200
 9    Bakersfield, CA 93301
      Tel. (661) 322-4004
10    Fax (661) 322-2906
11                              UNITED STATES DISTRICT COURT
12
                               EASTERN DISTRICT OF CALIFORNIA
13

14   NERI URBINA and LEONILA URBINA on
     behalf of themselves and all others similarly   No. 1:19-cv-01471-NONE-JLT
15   situated,

16                          Plaintiffs,
                                   STIPULATION AND ORDER RE-
     v.                            NOTICING DEFENDANT FREEDOM
17                                 MORTGAGE CORPORATION’S
     FREEDOM MORTGAGE CORPORATION, MOTION TO DISMISS
18
                            Defendant.
19

20

21          Pursuant to Local Rules 144 and 230(f), the parties present the Court for approval their
22   stipulation re-noticing the date of Defendant Freedom Mortgage Corporation’s pending Motion to
23   Dismiss, (ECF No. 62), from January 22, 2021, to March 23, 2021.
24          Counsel for Plaintiffs has conferred with counsel for Defendant and is authorized to
25   represent that Defendant agrees with the request.
26

27

28   STIPULATION TO RE-NOTICE
     MOTION TO DISMISS                                     CASE NO. 1:19-cv-01471-NONE-JLT

     Page 1 of 2
          Case 1:19-cv-01471-NONE-JLT Document 66 Filed 01/07/21 Page 2 of 2


                                      Respectfully submitted,
 1
      Dated: January 6, 2021
 2                                   CARNEY BATES & PULLIAM PLLC

 3

 4                                   By: /s/ Lee Lowther
                                     Lee Lowther
 5
                                     Attorneys for Plaintiffs
 6

 7
      Dated: January 6, 2021         COZEN O’CONNOR
 8

 9                                   By:/s/ Michael w. McTigue Jr.
                                     Michael W. McTigue Jr.
10
                                     Attorneys for Defendant
11                                   FREEDOM MORTGAGE CORPORATION
12
     PURSUANT TO STIPULATION
13

14
     IT IS SO ORDERED.
15
        Dated:     January 6, 2021
16                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION TO RE-NOTICE
     MOTION TO DISMISS                         CASE NO. 1:19-cv-01471-NONE-JLT

     Page 2 of 2
